
	
		II
		Calendar No. 337
		111th CONGRESS
		2d Session
		S. 2960
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Leahy (for himself,
			 Mr. Lugar, Mr.
			 Feingold, and Mr. Cardin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 26 (legislative
			 day, March 25), 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To exempt aliens who are admitted as refugees or granted
		  asylum and are employed overseas by the Federal Government from the 1-year
		  physical presence requirement for adjustment of status to that of aliens
		  lawfully admitted for permanent residence, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Refugee Opportunity
			 Act.
		2.Exception to one-year
			 physical presence requirement for adjustment of status for aliens granted
			 asylum and employed overseas by the Federal GovernmentSection 209 of the Immigration and
			 Nationality Act (8 U.S.C. 1159) is amended—
			(1)in subsection
			 (a)(1)(B), by inserting (except as provided under subsection
			 (d)) after one year;
			(2)in subsection
			 (b)(2), by inserting (except as provided under subsection (d)),
			 after asylum; and
			(3)by adding at the
			 end the following:
				
					(d)Exception to
				1-Year residency requirement for adjustment of statusAn alien
				who does not meet the physical presence requirement under subsection (a)(1)(B)
				or (b)(2), but who otherwise meets the requirements under subsection (a) or (b)
				for adjustment of status to that of an alien lawfully admitted for permanent
				residence, shall be eligible for such adjustment of status if the alien did not
				meet the 1-year physical presence requirement because the alien was employed
				outside of the United States by the Federal Government or by a contractor of
				the Federal
				Government.
					.
			
	
		1.Short titleThis Act may be cited as the
			 Refugee Opportunity
			 Act.
		2.Exception to one-year
			 physical presence requirement for adjustment of status for aliens granted
			 asylum and employed overseas by the Federal GovernmentSection 209 of the Immigration and
			 Nationality Act (8 U.S.C. 1159) is amended—
			(1)in subsection (a)(1)(B),
			 by inserting (except as provided under subsection (d)) after
			 one year;
			(2)in subsection (b)(2), by
			 inserting (except as provided under subsection (d)), after
			 asylum; and
			(3)by adding at the end the
			 following:
				
					(d)An alien who does not meet the 1-year
				physical presence requirement under subsection (a)(1)(B) or (b)(2), but who
				otherwise meets the requirements under subsection (a) or (b) for adjustment of
				status to that of an alien lawfully admitted for permanent residence, may be
				eligible for such adjustment of status if the alien:
						(1)Is or was employed by the U.S. Government
				or a contractor of the U.S. Government overseas and performing work on behalf
				of the U.S. Government for the entire period of absence, which may not exceed 1
				year; or
						(2)Is or was employed by the U.S. Government
				or a contractor of the U.S. Government in the alien’s country of nationality or
				last habitual residence for the entire period of absence, which may not exceed
				1 year, and the alien was under the protection of the U.S. Government or a
				contractor while performing work on behalf of the U.S. Government during the
				entire period of employment; and
						(3)Returned immediately to
				the United States upon the conclusion of the
				employment.
						.
			
	
		March 26 (legislative day, March 25), 2010
		Reported with an amendment
	
